DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claims 1-7 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Roessl et al. (US 2015/0036795 A1; pub. Feb.5, 2015).
Regarding claim 1, Roessl et al. disclose in a first embodiment: an X-ray image generation device (fig.1) for generating an X-ray image of an object (fig.1 item 20) by using an X-ray intensity distribution image, the device comprising: a source (fig.1 item 12); a grating part (fig.1 item 18); a detector (fig.1 item 16); wherein the source is configured to emit X-rays toward the grating part, the grating part includes a plurality of gratings constituting a Talbot interferometer (para. [0002]), the detector is configured to detect the X-rays having passed through the grating part as the X-ray intensity distribution image. In the first embodiment, Roessl et al. are silent about: a moving mechanism, the moving mechanism is configured to move the object relative to the grating part in a direction of movement crossing the X-rays emitted toward the grating part, the grating part includes N (2 < N) regions arranged in a direction along the direction of movement by the moving mechanism, a cyclic direction of a grating structure in each of the plurality of gratings belonging to an ith  (1≤ i ≤ N – 1) region out of the N regions and a cyclic direction of a grating structure in each of the plurality of gratings belonging to an (i + 1)th region out of the N regions are different directions, and the plurality of gratings are configured so that moiré interference fringes generated in each of all the N regions have a cyclic intensity fluctuation measurable by the detector and have a cyclic intensity fluctuation of at least one cycle or more in the direction of movement by the moving mechanism. 
In another embodiment, Roessl et al. disclose: a moving mechanism (para. [0045]), the moving mechanism is configured to move the object relative to the grating part in a direction of movement crossing the X-rays emitted toward the grating part (para. [0045]) motivated by the benefits for phase contrast imaging (Roessl et al. para. [0001]).
In light of the benefits for phase contrast imaging as taught by Roessl et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the embodiments of Roessl et al.
In the other embodiment, Roessl et al. are silent about: the grating part includes N (2 < N) regions arranged in a direction along the direction of movement by the moving mechanism, a cyclic direction of a grating structure in each of the plurality of gratings belonging to an ith  (1≤ i ≤ N – 1) region out of the N regions and a cyclic direction of a grating structure in each of the plurality of gratings belonging to an (i + 1)th region out of the N regions are different directions, and the plurality of gratings are configured so that moiré interference fringes generated in each of all the N regions have a cyclic intensity fluctuation measurable by the detector and have a cyclic intensity fluctuation of at least one cycle or more in the direction of movement by the moving mechanism.
In a further embodiment, Roessl et al. disclose: the grating part includes N (2 < N) regions arranged in a direction along the direction of movement by the moving mechanism (fig.9a includes 3 grating parts), a cyclic direction (fig.9 has 3 cyclic regions, region 42 and regions surrounding region 42, fig.9a is similar to fig.3 of the present application, para. [0065]) of a grating structure in each of the plurality of gratings belonging to an ith  (1≤ i ≤ N – 1) region out of the N regions and a cyclic direction of a grating structure in each of the plurality of gratings belonging to an (i + 1)th region out of the N regions are different directions, and the plurality of gratings are configured so that moiré interference fringes generated in each of all the N regions have a cyclic intensity fluctuation measurable by the detector and have a cyclic intensity fluctuation of at least one cycle or more in the direction of movement by the moving mechanism (fig.9a is similar to fig.3 of the present application, para. [0065]) motivated by the benefits for improved image information (Roessl et al. para. [0042]).
In light of the benefits for improved image information as taught by Roessl et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the different embodiments of Roessl et al.
Regarding claim 2, Roessl et al. disclose: the plurality of gratings include a G1 grating (fig.4 item 46) and a G2 grating (fig.4 item 48) constituting the Talbot interferometer, and 24 cyclic directions in the N regions of the G2 grating are set to uniformly rotate at an angle Ɵ (Ɵ ≠ 0) with respect to a self-image, generated by the G1 grating of the grating part and having N cyclic directions, to generate the moiré interference fringes (fig.9a is similar to fig.3 of the present application, para. [0065]).
Regarding claim 5, Roessl et al. disclose: each of the plurality of gratings has the grating structure in different cyclic directions formed on one substrate (fig.12a).
Regarding claim 6, Roessl et al. disclose: the plurality of gratings further include a GO grating (fig.4 item 50) constituting a Talbot-Lau interferometer.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Roessl et al. (US 2015/0036795 A1; pub. Feb.5, 2015) in view of Mizoguchi et al. (US 11,162,908 B2; pub. Nov. 2, 2021).
Regarding claim 7, Roessl et al. are silent about: a processing unit, wherein: the processing unit includes an X-ray image generation unit and an artifact processing unit, the X-ray image generation unit is configured to generate an X-ray image by using a plurality of intensity distribution images acquired by the detector, and the artifact processing unit is configured to remove an artifact in the X-ray image by using a region of interest (ROI) image in a region where there is no object in the X-ray image.
In a similar field of endeavor, Mizoguchi et al. disclose: a processing unit, wherein: the processing unit includes an X-ray image generation unit and an artifact processing unit (col.2 L46-63), the X-ray image generation unit is configured to generate an X-ray image by using a plurality of intensity distribution images acquired by the detector, and the artifact processing unit is configured to remove an artifact in the X-ray image by using a region of interest (ROI) image in a region where there is no object in the X-ray image (col.2 L46-63) motivated by the benefits for improved x-ray image.
In light of the benefits for improved x-ray image, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Roessl et al. with the teachings of Mizoguchi et al.

Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, the prior arts fail to teach, disclose, suggest or make obvious: the angle Ɵ satisfies the following range in all the N regions:


    PNG
    media_image1.png
    69
    306
    media_image1.png
    Greyscale

where

d is a grating cycle of the G2 grating;
li is a width of an image detection region on the detector in the direction of movement of the object in the ith region out of the N regions;
ψi is an angle in the cyclic direction in the self-image generated by the G1 grating (in which a direction parallel to the direction of movement of the object is assumed to be 0°) in the ith region out of the N regions; and
p is a pixel size of the detector.
Regarding claim 4, the prior arts fail to teach, disclose, suggest or make obvious: the width li of the image detection region satisfies the following range in all the N regions: 

    PNG
    media_image2.png
    93
    321
    media_image2.png
    Greyscale

Wj where L is a total width of the image detection region on the detector in the direction of movement of the object for all the N regions.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884